DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/11/2019.  These drawings are acceptable.

Claim Interpretation
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0148167 A1 (Sugawara) in view of US 2003/0180599 A1 (Kamihara).

    PNG
    media_image1.png
    267
    397
    media_image1.png
    Greyscale

Regarding claims 13, 20, 21 and 24, Sugawara discloses a fuel cell system comprising a fuel supply arrangement and a fuel cell 1 configured to generate electrical energy, wherein the fuel supply arrangement comprises a fuel provision port connected to a fuel storage reservoir (high-pressure hydrogen storage tank 4) that stores fuel, a fuel supply port connected to the fuel cell 1 that generates electrical energy, a fuel supply duct (fuel supply stream passage 7) that supplies fuel from the fuel storage reservoir 4 to the fuel cell 1 [0138], wherein said fuel supply duct 7 is arranged between the fuel provision port and the fuel supply port, a fuel recirculation duct (fuel circuit stream passage 6) connected to the fuel supply duct 7 that returns unconsumed fuel from the fuel cell 1 to the fuel supply duct 7 [0140], [0142], a passive jet nozzle (ejector 2) disposed in the fuel supply duct 7 and configured to suck unconsumed fuel from the fuel circulation duct 6 making use of negative flow pressure, and mix the unconsumed fuel into the fuel supply duct 7 to supply the fuel cell 1 [0140], [0141], a bypass duct (bypass stream passage 25a) connected to the fuel supply duct 7 in parallel to the jet nozzle 2 that 

    PNG
    media_image2.png
    356
    628
    media_image2.png
    Greyscale

Sugawara does not teach a pressure monitoring device disposed in the fuel supply duct between the fuel provision port and the jet nozzle, wherein the activation device is connected to the pressure monitoring device and the bypass duct. Kamihara however teaches a pressure sensor 18 (pressure monitoring device, pressure transmitter) in a hydrogen supply passage 4 (fuel supply duct) upstream of an ejector 10 (jet nozzle), in communication with a controller 7 (activation device) that opens a bypass valve 12 (in a bypass duct), so that the pressure in the hydrogen supply passage 4 upstream of the ejector 10 can be accurately controlled with respect to transient fluctuations in the flow rate [0062], [0066]. See Fig. 6.  Therefore it would have been obvious to one of ordinary skill in the art to include a pressure monitoring device disposed in the fuel supply duct between the fuel provision port and the jet nozzle, wherein the activation device is connected to the pressure monitoring device and the bypass duct, as in Kamihara, in the fuel cell system of Sugawara, because it would allow accurate control of the pressure upstream of the jet nozzle with respect to transient fluctuations in the flow rate. Such structure would be fully capable of performing all of the claimed functionality.

Regarding claims 16 and 17, Sugawara further discloses a check device (check valve 8) disposed in the fuel circulation duct 6 upstream of a suction side (inhalation mouth 2a) of the jet nozzle 2 and configured to prevent backflow of fuel across the jet nozzle 2 into the circulation duct 6 when the fuel pump 5 is in the pumping mode [0140], [0143]. See Fig. 5B.
Regarding claim 19, Sugawara further discloses a valve 26a disposed in the bypass duct 25a and, in a first switching position (closed), prevents a flow of fuel in the bypass duct 25a and, in a second position (open), permits the flow of fuel in the bypass duct 25a [0151]. See Fig. 5B. When the valve in the bypass duct is connected to the controller which is connected to the pressure monitoring device, as taught by Kamihara, the structure would be fully capable of performing all of the claimed functionality.
Regarding claims 22 and 23, Kamihara further teaches that the pressure monitoring device 18 is arranged upstream of a pressure reducer (orifice 13 or throttle 20), because the pressure reducer 13/20 can produce a pressure loss which is substantially equal to the pressure .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0148167 A1 (Sugawara) in view of US 2003/0180599 A1 (Kamihara), as applied to claim 13-17 and 19-24 above, and further in view of US 2013/0171531 A1 (Ikezoe).

    PNG
    media_image3.png
    245
    400
    media_image3.png
    Greyscale

The combination of Sugawara and Kamihara teaches the fuel supply arrangement of claim 13, as shown above, but does not teach a directional control valve disposed in the fuel supply duct upstream of the jet nozzle. Ikezoe however teaches a three-way valve 27 (directional control valve) connected to the output side of a control unit C and provided at the upstream side of an ejector 22 (jet nozzle) disposed in the feed pipe 20 (fuel supply duct) and at the location between the three-way valve 27 and downstream side of feed pipe 20a is provided a bypass pipe 27a (bypass duct) as a detour path, wherein the control unit C has the function of feeding the hydrogen-containing gas toward unit cell 11 via three-way valve 27 through either the ejector 22 or the bypass passage 27a [0101], [0103]-[0106]. See Fig. 6A. Therefore it would have been obvious to one of ordinary skill in the art to include, in the fuel supply arrangement of the combination, a directional control valve disposed in the fuel supply duct upstream of the jet nozzle, and, in a first switching position, permits a flow of fuel from the fuel storage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727